Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 1, 2013                                                                                           Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  145477 & (44)(45)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Bridget M. McCormack
            Plaintiff-Appellee,                                                                            David F. Viviano,
                                                                                                                       Justices
  v                                                                  SC: 145477
                                                                     COA: 304273
                                                                     Monroe CC: 06-035599-FH
  ALFONZO ANTWON JOHNSON,
           Defendant-Appellant.

  _________________________________________/

         By order of December 12, 2012, the prosecuting attorney was directed to answer
  the application for leave to appeal the June 21, 2012 judgment of the Court of Appeals.
  On order of the Court, the answer having been received, the application for leave to
  appeal the June 21, 2012 judgment of the Court of Appeals is considered, and it is
  GRANTED. The parties shall address: (1) whether the amendment of the supplemental
  notice of intent to seek to enhance the defendant’s sentence was contrary to MCL 769.13,
  and, if so, to what remedy, if any, the defendant is entitled; and (2) whether, if the
  original notice was defective and no order was entered allowing the notice to be
  amended, the trial court had the authority to sentence the defendant as a fourth habitual
  offender. The motion to remand is DENIED.

        We further ORDER the Monroe Circuit Court, in accordance with Administrative
  Order 2003-03, to determine whether the defendant is indigent and, if so, to appoint
  counsel to represent the defendant in this Court.

          The Prosecuting Attorneys Association of Michigan, the Criminal Defense
  Attorneys Association of Michigan, and the Criminal Law Section of the State Bar of
  Michigan are invited to file briefs amicus curiae. Other persons or groups interested in
  the determination of the issues presented in this case may move the Court for permission
  to file briefs amicus curiae.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 1, 2013                         _________________________________________
         p0424                                                                  Clerk